Case
 Case8:19-mj-00419-DUTY  Document164-3Filed
      8:19-cr-00061-JVS Document         Filed 05/24/19Page
                                             04/10/19    Page
                                                            141ofof61
                                                                    59 Page
                                                                        PageID
                                                                             ID#:268
                                                                                #:895
Case
 Case8:19-mj-00419-DUTY  Document164-3Filed
      8:19-cr-00061-JVS Document         Filed 05/24/19Page
                                             04/10/19    Page
                                                            152ofof61
                                                                    59 Page
                                                                        PageID
                                                                             ID#:269
                                                                                #:896
Case
 Case8:19-mj-00419-DUTY  Document164-3Filed
      8:19-cr-00061-JVS Document         Filed 05/24/19Page
                                             04/10/19    Page
                                                            163ofof61
                                                                    59 Page
                                                                        PageID
                                                                             ID#:270
                                                                                #:897
Case
 Case8:19-mj-00419-DUTY  Document164-3Filed
      8:19-cr-00061-JVS Document         Filed 05/24/19Page
                                             04/10/19    Page
                                                            174ofof61
                                                                    59 Page
                                                                        PageID
                                                                             ID#:271
                                                                                #:898
Case
 Case8:19-mj-00419-DUTY  Document164-3Filed
      8:19-cr-00061-JVS Document         Filed 05/24/19Page
                                             04/10/19    Page
                                                            185ofof61
                                                                    59 Page
                                                                        PageID
                                                                             ID#:272
                                                                                #:899
Case
 Case8:19-mj-00419-DUTY  Document164-3Filed
      8:19-cr-00061-JVS Document         Filed 05/24/19Page
                                             04/10/19    Page
                                                            196ofof61
                                                                    59 Page
                                                                        PageID
                                                                             ID#:273
                                                                                #:900
Case
 Case8:19-mj-00419-DUTY  Document164-3Filed
      8:19-cr-00061-JVS Document         Filed 05/24/19Page
                                             04/10/19    Page
                                                            207ofof61
                                                                    59 Page
                                                                        PageID
                                                                             ID#:274
                                                                                #:901
Case
 Case8:19-mj-00419-DUTY  Document164-3Filed
      8:19-cr-00061-JVS Document         Filed 05/24/19Page
                                             04/10/19    Page
                                                            218ofof61
                                                                    59 Page
                                                                        PageID
                                                                             ID#:275
                                                                                #:902
Case
 Case8:19-mj-00419-DUTY  Document164-3Filed
      8:19-cr-00061-JVS Document         Filed 05/24/19Page
                                             04/10/19    Page
                                                            229ofof61
                                                                    59 Page
                                                                        PageID
                                                                             ID#:276
                                                                                #:903
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page2310ofof6159 Page
                                                                           PageIDID#:277
                                                                                     #:904
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page2411ofof6159 Page
                                                                           PageIDID#:278
                                                                                     #:905
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page2512ofof6159 Page
                                                                           PageIDID#:279
                                                                                     #:906
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page2613ofof6159 Page
                                                                           PageIDID#:280
                                                                                     #:907
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page2714ofof6159 Page
                                                                           PageIDID#:281
                                                                                     #:908
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page2815ofof6159 Page
                                                                           PageIDID#:282
                                                                                     #:909
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page2916ofof6159 Page
                                                                           PageIDID#:283
                                                                                     #:910
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page3017ofof6159 Page
                                                                           PageIDID#:284
                                                                                     #:911
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page3118ofof6159 Page
                                                                           PageIDID#:285
                                                                                     #:912
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page3219ofof6159 Page
                                                                           PageIDID#:286
                                                                                     #:913
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page3320ofof6159 Page
                                                                           PageIDID#:287
                                                                                     #:914
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page3421ofof6159 Page
                                                                           PageIDID#:288
                                                                                     #:915
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page3522ofof6159 Page
                                                                           PageIDID#:289
                                                                                     #:916
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page3623ofof6159 Page
                                                                           PageIDID#:290
                                                                                     #:917
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page3724ofof6159 Page
                                                                           PageIDID#:291
                                                                                     #:918
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page3825ofof6159 Page
                                                                           PageIDID#:292
                                                                                     #:919
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page3926ofof6159 Page
                                                                           PageIDID#:293
                                                                                     #:920
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page4027ofof6159 Page
                                                                           PageIDID#:294
                                                                                     #:921
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page4128ofof6159 Page
                                                                           PageIDID#:295
                                                                                     #:922
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page4229ofof6159 Page
                                                                           PageIDID#:296
                                                                                     #:923
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page4330ofof6159 Page
                                                                           PageIDID#:297
                                                                                     #:924
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page4431ofof6159 Page
                                                                           PageIDID#:298
                                                                                     #:925
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page4532ofof6159 Page
                                                                           PageIDID#:299
                                                                                     #:926
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page4633ofof6159 Page
                                                                           PageIDID#:300
                                                                                     #:927
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page4734ofof6159 Page
                                                                           PageIDID#:301
                                                                                     #:928
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page4835ofof6159 Page
                                                                           PageIDID#:302
                                                                                     #:929
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page4936ofof6159 Page
                                                                           PageIDID#:303
                                                                                     #:930
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page5037ofof6159 Page
                                                                           PageIDID#:304
                                                                                     #:931
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page5138ofof6159 Page
                                                                           PageIDID#:305
                                                                                     #:932
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page5239ofof6159 Page
                                                                           PageIDID#:306
                                                                                     #:933
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page5340ofof6159 Page
                                                                           PageIDID#:307
                                                                                     #:934
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page5441ofof6159 Page
                                                                           PageIDID#:308
                                                                                     #:935
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page5542ofof6159 Page
                                                                           PageIDID#:309
                                                                                     #:936
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page5643ofof6159 Page
                                                                           PageIDID#:310
                                                                                     #:937
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page5744ofof6159 Page
                                                                           PageIDID#:311
                                                                                     #:938
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page5845ofof6159 Page
                                                                           PageIDID#:312
                                                                                     #:939
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page5946ofof6159 Page
                                                                           PageIDID#:313
                                                                                     #:940
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page6047ofof6159 Page
                                                                           PageIDID#:314
                                                                                     #:941
Case
 Case8:19-mj-00419-DUTY   Document16
       8:19-cr-00061-JVS Document  4-3 Filed
                                         Filed04/10/19
                                               05/24/19 Page
                                                         Page6148ofof6159 Page
                                                                           PageIDID#:315
                                                                                     #:942
Case 8:19-mj-00419-DUTY Document 4-3 Filed 05/24/19 Page 49 of 59 Page ID #:943




                  EXHIBIT 5
Case 8:19-mj-00419-DUTY Document 4-3 Filed 05/24/19 Page 50 of 59 Page ID #:944
Case 8:19-mj-00419-DUTY Document 4-3 Filed 05/24/19 Page 51 of 59 Page ID #:945




                                                          April 5, 2019
Case 8:19-mj-00419-DUTY Document 4-3 Filed 05/24/19 Page 52 of 59 Page ID #:946




                  EXHIBIT 6
Case 8:19-mj-00419-DUTY Document 4-3 Filed 05/24/19 Page 53 of 59 Page ID #:947
Case 8:19-mj-00419-DUTY Document 4-3 Filed 05/24/19 Page 54 of 59 Page ID #:948
Case 8:19-mj-00419-DUTY Document 4-3 Filed 05/24/19 Page 55 of 59 Page ID #:949




                  EXHIBIT 7
Case 8:19-mj-00419-DUTY Document 4-3 Filed 05/24/19 Page 56 of 59 Page ID #:950
Case 8:19-mj-00419-DUTY Document 4-3 Filed 05/24/19 Page 57 of 59 Page ID #:951
Case 8:19-mj-00419-DUTY Document 4-3 Filed 05/24/19 Page 58 of 59 Page ID #:952




                  EXHIBIT 8
Case 8:19-mj-00419-DUTY Document 4-3 Filed 05/24/19 Page 59 of 59 Page ID #:953
